

Exhibit 10.3






TAX ALLOCATION AGREEMENT
BY AND BETWEEN
NACCO INDUSTRIES, INC.
AND
HYSTER-YALE MATERIALS HANDLING, INC.
Dated September 28, 2012
 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
 
Page
 
 
 
ARTICLE 1
DEFINITIONS
2


1.1
General
2


 
 
 
ARTICLE 2
PREPARATION, FILING AND PAYMENT OF TAXES AND REFUNDS SHOWN ON TAX RETURNS
8


2.1
Responsibility of Parties to Prepare and File Pre-Closing Income Tax Returns and
Straddle Period Income Tax Returns
8


2.2
Tax Return Procedures
9


2.3
Post-Closing Income Tax Returns and Non-Income Tax Returns
10


2.4
Timing of Payments to Taxing Authority
10


2.5
Expenses
10


2.6
Coordination with Article 4
10


 
 
 
ARTICLE 3
PAYMENT OF TAXES AND INDEMNIFICATION
11


3.1
Payment and Indemnification by Parent
11


3.2
Payment and Indemnification by HY
11


3.3
Timing of Tax Payments
11


3.4
Characterization of and Adjustments to Payments
11


 
 
 
ARTICLE 4
REFUNDS, CARRYBACKS, AMENDMENTS AND TAX ATTRIBUTES
12


4.1
Refunds
12


4.2
Carrybacks
12


4.3
Amended Tax Returns
14


4.4
Tax Attributes
15


 
 
 
ARTICLE 5
TAX PROCEEDINGS
15


5.1
Notification of Tax Proceedings
15


5.2
Tax Proceeding Procedures
15


5.3
Tax Proceeding Cooperation
16


5.4
Correlative Adjustments
16


 
 
 
ARTICLE 6
TAX-FREE STATUS OF THE TRANSACTIONS
17


6.1
Representations and Warranties
17


6.2
Limits on Proposed Acquisition Transactions and Other Transactions During
Restriction Period
18


6.3
Tax Counsel Advance Conflict Waiver
20


 
 
 
ARTICLE 7
COOPERATION
20




i

--------------------------------------------------------------------------------



TABLE OF CONTENTS



 
 
Page
 
 
 
7.1
General Cooperation
20


7.2
Retention of Records
20


 
 
 
ARTICLE 8
MISCELLANEOUS
21


8.1
Dispute Resolution
21


8.2
Tax Sharing Agreements
21


8.3
Interest on Late Payments
21


8.4
Survival of Covenants
22


8.5
Termination
22


8.6
Severability
22


8.7
Entire Agreement; Exclusivity
22


8.8
Successors and Assigns
22


8.9
Third-Party Beneficiaries
23


8.10
Specific Performance
23


8.11
Amendment
23


8.12
Rules of Construction
23


8.13
Counterparts
23


8.14
Coordination with the Separation Agreement
24


8.15
Effective Date
24


8.16
Governing Law
24


8.17
Force Majeure
24


8.18
Notices
24


8.19
No Circumvention
25


8.20
No Duplication; No Double Recovery
25






ii

--------------------------------------------------------------------------------






TAX ALLOCATION AGREEMENT


THIS TAX ALLOCATION AGREEMENT (this “Agreement”), dated as of September 28,
2012, is by and between NACCO Industries, Inc. (“Parent”), a Delaware
corporation, and NMHG Holding Co. (“HY”), a Delaware corporation. Each of Parent
and HY is sometimes referred to herein as a “Party” and, collectively, as the
“Parties.”
WHEREAS, Parent, through its various subsidiaries, is engaged in the Parent
Business and the Lift Truck Business;
WHEREAS, the board of directors of Parent has determined that it is in the best
interests of Parent and its shareholders to separate and operate the Lift Truck
Business as a publicly traded company;
WHEREAS, in furtherance of the foregoing, HY was merged (or will have merged,
prior to the effectiveness of this Agreement) with and into NMHG Holding Co., a
Delaware corporation and wholly owned Subsidiary of Parent and the name of the
surviving corporation was changed to Hyster-Yale Materials Handling, Inc. (the
“Merger”), as more fully described in the Separation Agreement;
WHEREAS, Parent intends, following the Merger, to contribute to HY certain
assets related to the Lift Truck Business in exchange for the assumption by HY
of liabilities associated with the Lift Truck Business and deemed additional
equity of HY (the “Contribution”);
WHEREAS, Parent intends, following the Contribution, to distribute to holders of
Parent Common Stock all of the outstanding shares of HY Common Stock by means of
a distribution on the basis of one share of HY Class A Common Stock and one
share of HY Class B Common Stock for every one share of Parent Class A Common
Stock or Parent Class B Common Stock (the “Distribution”), and the board of
directors of Parent has approved such Distribution;
WHEREAS, for U.S. federal income tax purposes, (i) the Merger is intended to
qualify for tax-free treatment under Sections 332 and 337 of the Code and
(ii) the Contribution and the Distribution, taken together, are intended to
qualify as a reorganization that is described in Sections 355(a) and
368(a)(1)(D) of the Code;
WHEREAS, Parent anticipates receiving an opinion of McDermott Will & Emery LLP
to the effect that the Contribution and the Distribution, taken together, will
qualify a reorganization that is described in Sections 355(a) and 368(a)(1)(D)
of the Code;
WHEREAS, prior to consummation of the Merger, the Contribution, and the
Distribution, Parent will be the common parent corporation of an affiliated
group of corporations within the meaning of Section 1504 of the Code that
includes NMHG and HY; and
WHEREAS, the Parties wish to (a) provide for the payment of Tax liabilities and
entitlement to refunds thereof, allocate responsibility for, and cooperation in,
the filing of Tax Returns, and provide for certain other matters relating to
Taxes, and (b) set forth certain covenants and indemnities relating to the
preservation of the tax-free status of the Merger, the Contribution, and the
Distribution.

1

--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the Parties hereby agree
as follows:
ARTICLE 1
DEFINITIONS
1.1    General. As used in this Agreement, the following terms shall have the
following meanings:
“Accounting Firm” has the meaning set forth in Section 8.1(b) of this Agreement.
“Acting Party” has the meaning set forth in Section 6.2(b).
“Adjustment” means any change in the Tax liability of a taxpayer, determined
issue-by-issue or transaction-by-transaction, as the case may be.
“Aggregate Carryback Amount” has the meaning set forth in Section 4.2(c).
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Benefited Party” has the meaning set forth in Section 4.1(b) of this Agreement.
“Carryback Amount” has the meaning set forth in Section 4.2(c).
“Coal Mining Business” has the meaning set forth in the Tax Representation
Letter.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Contribution” has the meaning set forth in the preamble to this Agreement.
“Counsel” means McDermott Will & Emery LLP.
“Disqualifying Action” means a Parent Disqualifying Action or a HY Disqualifying
Action.
“Distribution” has the meaning set forth in the preamble to this Agreement.
“Distribution Date” means the date on which the Distribution occurs.
“Distribution Taxes” means any Taxes imposed on or by reason of the Merger, the
Contribution, or the Distribution (including Transfer Taxes), other than any
such Taxes caused by a Disqualifying Action. For the avoidance of doubt,
Distribution Taxes include Taxes by reason of deferred intercompany transactions
triggered by the Merger, the Contribution, or the Distribution.
“Due Date” means (i) with respect to a Tax Return, the date (taking into account
all valid extensions) on which such Tax Return is required to be filed under
applicable Law and (ii) with respect to a payment of Taxes, the date on which
such payment is required to be made to avoid the incurrence of interest,
penalties and/or additions to Tax.
“Extraordinary Transaction” means any action that is not in the Ordinary Course
of Business, but shall not include any action described in the Separation
Agreement or that is undertaken pursuant to the Merger, the Contribution, or the
Distribution.

2

--------------------------------------------------------------------------------




“Fifty-Percent or Greater Interest” has the meaning ascribed to such term by
Section 355(d)(4) of the Code.
“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of (i) a final decision, judgment, decree
or other order by any court of competent jurisdiction that can no longer be
appealed; (ii) a final settlement with the IRS, a closing agreement or accepted
offer in compromise under Sections 7121 or 7122 of the Code, or a comparable
agreement under the Laws of other jurisdictions, which resolves the entire Tax
liability for any taxable period; (iii) any allowance of a refund or credit in
respect of an overpayment of Tax, but only after the expiration of all periods
during which such refund or credit may be recovered by the jurisdiction imposing
the Tax; or (iv) any other final resolution, including by reason of the
expiration of the applicable statute of limitations or the execution of a
pre-filing agreement with the IRS or other Taxing Authority.
“HY” has the meaning set forth in the preamble to this Agreement.
“HY Allocable Portion” means, with respect to a Mixed Business Income Tax Return
filed after the Distribution Date for either a Pre-Closing Period or Straddle
Period, the amount of Taxes due and payable attributable to HY or any HY Entity,
calculated on a “with and without basis” consistent with Past Practice.
“HY Class A Common Stock” has the meaning set forth in the Separation Agreement.
“HY Class B Common Stock” has the meaning set forth in the Separation Agreement.
“HY Common Stock” means the HY Class A Common Stock and the HY Class B Common
Stock.
“HY Disqualifying Action” means (i) any action (or the failure to take any
action) by HY or any HY Entity (including entering into any agreement,
understanding or arrangement or any negotiations with respect to any transaction
or series of transactions), or (ii) any event (or series of events) involving
the capital stock of HY, any assets of HY or any assets of any HY Entity that,
in each case, negates the Tax-Free Status of the Transactions in whole or in
part, regardless of whether such act or failure to act (x) is covered by a
Post-Distribution Ruling or an Unqualified Tax Opinion, or (y) occurs during or
after the Restriction Period; provided, however, the term “HY Disqualifying
Action” shall not include any action described in the Separation Agreement or
that is undertaken pursuant to the Merger, the Contribution, or the
Distribution.
“HY Entity” means any Subsidiary of HY immediately after the effective time of
the Distribution.
“HY Group” means, individually or collectively, as the case may be, HY and any
HY Entity.
“HY Indemnified Parties” has the meaning set forth in the Separation Agreement.
“HY Percentage” means the percentage determined by dividing (i) the average
total value of the HY Common Stock for the five business days following the
Distribution Date, computed for each day by averaging the intraday high and
intraday low trading price of the HY Class A Common Stock and multiplying such
amount by the total number of shares of HY Common Stock outstanding on such day,
by (ii) the sum of (x) the amount determined in clause (i) and (y)

3

--------------------------------------------------------------------------------




the average total value of the Parent Common Stock for the five business days
following the Distribution Date, computed for each day by averaging the intraday
high and intraday low trading price of the Parent Class A Common Stock and
multiplying such amount by the total number of shares of Parent Common Stock
outstanding on such day.
“HY Taxes” means, without duplication, (i) any Taxes imposed on Parent (or any
of its Subsidiaries) or HY (or any of its Subsidiaries) attributable to a HY
Disqualifying Action, (ii) the HY Percentage of any Taxes imposed on Parent (or
any of its Subsidiaries) or HY (or any of its Subsidiaries) attributable to both
a HY Disqualifying Action and a Parent Disqualifying Action, (iii) the HY
Percentage of any Distribution Taxes imposed on Parent (or any of its
Subsidiaries), (iv) the HY Allocable Portion of any Mixed Business Income Taxes
in respect of a Mixed Business Income Tax Return governed by Section 2.2(a), (v)
any Taxes in respect of any Single Business Tax Return required to be filed by
HY or any HY Entity pursuant to Section 2.2(b)(ii), and (vi) any Taxes in
respect of any Post-Closing Tax Return or Non-Income Tax Return required to be
filed by HY or any HY Entity pursuant to Section 2.3. For the avoidance of
doubt, HY Taxes shall not include any Taxes solely attributable to a Parent
Disqualifying Action.
“Income Tax Return” means any Tax Return relating to Income Taxes.
“Income Taxes” means any Taxes based upon, measured by, or calculated with
respect to: (A) net income or profits or net receipts (including, but not
limited to, any capital gains, minimum Tax or any Tax on items of Tax
preference, but not including sales, use, real or personal property, or transfer
or similar Taxes) or (B) multiple bases (including corporate franchise, doing
business and occupation Taxes) if one or more bases upon which such Tax may be
based, measured by, or calculated with respect to, is described in clause (A).
“Indemnifying Party” means the Party from which the other Party is entitled to
seek indemnification pursuant to the provisions of Article 3.
“Indemnified Party” means the Party which is entitled to seek indemnification
from the other Party pursuant to the provisions of Article 3.
“Information” has the meaning set forth in Section 7.1(a).
“Information Request” has the meaning set forth in Section 7.1(a).
“IRS” means the U.S. Internal Revenue Service or any successor thereto,
including, but not limited to, its agents, representatives, and attorneys.
“Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, treaty, law, ordinance, regulation, rule,
code, administrative pronouncement, order, requirement or rule of law (including
common law).
“LIBOR” means the London InterBank Offered Rate as published in the Wall Street
Journal.
“Lift Truck Business” has the meaning set forth in the Tax Representation
Letter.
“Merger” has the meaning set forth in the preamble to this Agreement.
“Mixed Business Income Taxes” means any U.S. federal, state or local, or foreign
Income Taxes attributable to any Mixed Business Income Tax Return.

4

--------------------------------------------------------------------------------




“Mixed Business Income Tax Return” means any Income Tax Return including any
consolidated, combined or unitary Income Tax Return, that relates to at least
one asset or activity that is part of the Parent Business, on the one hand, and
at least one asset or activity that is part of the Lift Truck Business, on the
other hand.
“NMHG” has the meaning set forth in the preamble to this Agreement.
“Non-Acting Party” has the meaning set forth in Section 6.2(b).
“Non-Income Tax Return” means any Tax Return relating to Taxes other than Income
Taxes.
“Opinion” means the opinion of Counsel with respect to certain Tax aspects of
the Merger, the Contribution, and the Distribution.
“Ordinary Course of Business” means an action taken by a Person only if such
action is taken in the ordinary course of the normal day-to-day operations of
such Person.
“Parent” has the meaning set forth in the preamble to this Agreement.
“Parent Business” means the business or businesses conducted by Parent or any of
its Subsidiaries before the Distribution other than the Lift Truck Business.
“Parent Class A Common Stock” has the meaning set forth in the Separation
Agreement.
“Parent Class B Common Stock” has the meaning set forth in the Separation
Agreement.
“Parent Common Stock” means the Parent Class A Common Stock and the Parent Class
B Common Stock.
“Parent Disqualifying Action” means (i) any action (or the failure to take any
action) within its control by Parent or any Parent Entity (including entering
into any agreement, understanding or arrangement or any negotiations with
respect to any transaction or series of transactions), or (ii) any event (or
series of events) involving the capital stock of Parent, any assets of Parent or
any assets of any Parent Entity that, in each case, negates the Tax-Free Status
of the Transactions in whole or in part, regardless of whether such act or
failure to act (x) is covered by a Post-Distribution Ruling or an Unqualified
Tax Opinion, or (y) occurs during or after the Restriction Period; provided,
however, the term “Parent Disqualifying Action” shall not include any action
described in the Separation Agreement or that is undertaken pursuant to the
Merger, the Contribution, or the Distribution.
“Parent Entity” means any Subsidiary of Parent immediately after the
Distribution Date.
“Parent Group” means, individually or collectively, as the case may be, Parent
and any Parent Entity.
“Parent Indemnified Parties” has the meaning set forth in the Separation
Agreement.
“Parent Taxes” means any Taxes of Parent or any Subsidiary or former Subsidiary
of Parent for any Pre-Closing Period and, with respect to a Straddle Period, the
portion of such period ending on the Distribution Date (determined in accordance
with Section 2.2(a)), in each case other than HY Taxes.
“Party” has the meaning set forth in the preamble to this Agreement.

5

--------------------------------------------------------------------------------




“Past Practice” has the meaning set forth in Section 2.2(a).
“Person” has the meaning set forth in the Separation Agreement.
“Post-Closing Income Tax Returns” means, collectively, all Income Tax Returns
required to be filed by a Party or any of its Subsidiaries for a Post-Closing
Period.
“Post-Closing Period” means any taxable period (or portion thereof) beginning
after the Distribution Date.
“Post-Distribution Ruling” has the meaning set forth in Section 6.2(b).
“Pre-Closing Income Tax Returns” means, collectively, all Income Tax Returns
required to be filed by a Party or any of its Subsidiaries for a Pre-Closing
Period.
“Pre-Closing Period” means any taxable period (or portion thereof) ending on or
before the Distribution Date.
“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding, arrangement, or substantial negotiations
within the meaning of Section 355(e) of the Code and Treasury
Regulation Section 1.355-7, or any other regulations promulgated thereunder, to
enter into a transaction or series of transactions), whether such transaction is
supported by the applicable Party’s management or shareholders, is a hostile
acquisition, or otherwise, as a result of which such Party would merge or
consolidate with any other Person or as a result of which one or more Persons
would (directly or indirectly) acquire, or have the right to acquire, from such
Party and/or one or more holders of outstanding shares of such Party’s capital
stock, as the case may be, a number of shares of such Party’s capital stock that
would, when combined with any other changes in ownership of such Party’s capital
stock pertinent for purposes of Section 355(e) of the Code, comprise 35% or more
of (A) the value of all outstanding shares of stock of such Party as of the date
of such transaction, or in the case of a series of transactions, the date of the
last transaction of such series, or (B) the total combined voting power of all
outstanding shares of voting stock of such Party as of the date of such
transaction, or in the case of a series of transactions, the date of the last
transaction of such series.  Notwithstanding the foregoing, a Proposed
Acquisition Transaction shall not include (A) the adoption by a Party of a
shareholder rights plan or (B) issuances by a Party that satisfy Safe Harbor
VIII (relating to acquisitions in connection with a person’s performance of
services) or Safe Harbor IX (relating to acquisitions by a retirement plan of an
employer) of Treasury Regulation Section 1.355-7(d).  For purposes of
determining whether a transaction constitutes an indirect acquisition, any
recapitalization resulting in a shift of voting power or any redemption of
shares of stock shall be treated as an indirect acquisition of shares of stock
by the non-exchanging shareholders.  This definition and the application thereof
is intended to monitor compliance with Section 355(e) of the Code and shall be
interpreted accordingly.  Any clarification of, or change in, the statute or
regulations promulgated under Section 355(e) of the Code shall be incorporated
in this definition and its interpretation.
“Refund” means any refund (or credit in lieu thereof) of Taxes (including any
overpayment of Taxes that can be refunded or, alternatively, applied to other
Taxes payable), including any interest paid on or with respect to such refund of
Taxes, provided, however, that for purposes of this Agreement, the amount of any
Refund required to be paid to another Party

6

--------------------------------------------------------------------------------




shall be reduced by the net amount of any Income Taxes imposed on, related to,
or attributable to, the receipt or accrual of such Refund determined based on
the assumptions set forth in Section 3.4.
“Restriction Period” means the period beginning at the effective time of the
Distribution and ending on the two-year anniversary of the day after the
Distribution Date.
“Section 6.2(c) Acquisition Transaction” means any transaction or series of
transactions that is not a Proposed Acquisition Transaction but would be a
Proposed Acquisition Transaction if the percentage reflected in the definition
of Proposed Acquisition Transaction were 25% instead of 35%.
“Separation Agreement” means the Separation Agreement by and between the Parties
dated as of [•], 2012.
“Single Business Tax Return” means any Tax Return including any consolidated,
combined or unitary Tax Return, that includes assets or activities relating only
to the Parent Business, on the one hand, or the Lift Truck Business, on the
other (but not both), whether or not the Person charged by Law to file such Tax
Return is engaged in the business to which the Tax Return relates.
“Straddle Period” means any taxable period that begins on or before and ends
after the Distribution Date.
“Straddle Period Income Tax Returns” mean, collectively, all Income Tax Returns
required to be filed by a Party or any of its Subsidiaries for a Straddle
Period.
“Subsidiary” has the meaning set forth in the Separation Agreement.
“Tax” means (i) all taxes, charges, fees, duties, levies, imposts, or other
similar assessments, imposed by any U.S. federal, state or local or foreign
governmental authority, including, but not limited to, income, gross receipts,
excise, property, sales, use, license, capital stock, transfer, franchise,
payroll, withholding, social security, value added, goods and services,
consumption, and other taxes, (ii) any interest, penalties or additions
attributable thereto and (iii) all liabilities in respect of any items described
in clauses (i) or (ii) payable by reason of assumption, transferee or successor
liability, operation of Law or Treasury Regulation Section 1.1502-6(a) (or any
predecessor or successor thereof or any analogous or similar provision under
Law).
“Tax Attribute” means a net operating loss, net capital loss, tax credit,
earnings and profits, overall foreign loss, separate limitation loss, previously
taxed income, or any item of income, gain, loss, deduction, credit, recapture or
other item that may have the effect of increasing or decreasing any Income Tax
paid or payable.
“Tax Benefit” means the reduction in Taxes resulting from the payment by a Party
(or its Subsidiaries) of amounts that are indemnified by the other Party under
this Agreement or the Separation Agreement.
“Tax-Free Status of the Transactions” means the tax-free treatment accorded to
the Contribution and the Distribution as set forth in the Opinion.

7

--------------------------------------------------------------------------------




“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).
“Tax Materials” has the meaning set forth in Section 6.1(a).
“Tax Matter” has the meaning set forth in Section 7.1(a)(i).
“Tax Package” means all relevant Tax-related information relating to the
operations of the Parent Business or the Lift Truck Business, as applicable,
that is reasonably necessary to prepare and file the applicable Tax Return.
“Tax Proceeding” means any audit, assessment of Taxes, pre-filing agreement,
other examination by any Taxing Authority, proceeding, appeal of a proceeding or
litigation relating to Taxes, whether administrative or judicial, including
proceedings relating to competent authority determinations.
“Tax Representation Letter” means any letter containing certain representations
and covenants issued by Parent or any of its Subsidiaries to Counsel in
connection with the Opinion.
“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, or declaration of estimated Tax) required to
be supplied to, or filed with, a Taxing Authority in connection with the
payment, determination, assessment or collection of any Tax or the
administration of any Laws relating to any Tax and any amended Tax return or
claim for refund.
“Transfer Taxes” means all sales, use, transfer, real property transfer,
intangible, recordation, registration, documentary, stamp or similar Taxes
imposed on the Merger, the Contribution, or the Distribution.
“Treasury Regulations” means the final and temporary (but not proposed) Income
Tax regulations promulgated under the Code, as such regulations may be amended
from time to time (including corresponding provisions of succeeding
regulations).
“Unqualified Tax Opinion” means a reasoned “will” opinion, without
qualifications, of a nationally recognized law firm to the effect that a
transaction will not affect the Tax-Free Status of the Transactions. For
purposes of this definition, an opinion is reasoned if it describes the reasons
for the conclusions and includes the facts, assumptions, and supporting legal
analysis.
“U.S.” means the United States of America.
ARTICLE 2
PREPARATION, FILING AND PAYMENT OF
TAXES AND REFUNDS SHOWN ON TAX RETURNS
2.1    Responsibility of Parties to Prepare and File Pre-Closing Income Tax
Returns and Straddle Period Income Tax Returns.
(a)    Parent Income Tax Returns. Parent shall prepare and file (or cause a
Parent Entity to prepare and file) all Income Tax Returns set forth on Schedule
2.1(a), and shall

8

--------------------------------------------------------------------------------




pay (or cause such Parent Entity to pay) all Taxes shown to be due and payable
on such Income Tax Returns.
(b)    HY Income Tax Returns. HY shall prepare and file (or cause a HY Entity to
prepare and file) all Income Tax Returns set forth on Schedule 2.1(b), and shall
pay (or cause such HY Entity to pay) all Taxes shown to be due and payable on
such Income Tax Returns.
2.2    Tax Return Procedures.
(a)    Mixed Business Income Tax Returns.
(i)    In connection with the preparation of any Mixed Business Income Tax
Return pursuant to Section 2.1, HY will assist and cooperate with Parent by
preparing and providing to Parent pro forma Tax Returns for HY and any HY Entity
to be included in such Mixed Business Income Tax Return at least ninety (90)
days before the Due Date of such Tax Return. Pro forma Tax Returns shall be
prepared in accordance with Parent’s past practices, accounting methods,
elections and conventions (“Past Practice”), unless otherwise required by Law or
agreed to in writing by Parent. At its option and expense, Parent may engage an
Accounting Firm of its choice to review the pro forma Tax Return, supporting
documentation, and statements submitted by HY and in connection therewith, shall
determine whether such Tax Return was prepared in accordance with Past Practice.
Prior to engaging such Accounting Firm, Parent shall provide the suggested scope
for such accounting review to HY for review and discussion.
(ii)    Parent shall prepare all Mixed Business Income Tax Returns consistent
with Past Practice, the Opinion, and the Tax Representation Letter unless
otherwise required by Law or agreed to in writing by HY. In the event that there
is no Past Practice for reporting a particular item or matter, (x) Parent shall
determine the reporting of such item or matter provided that such determination
is, in the reasonable opinion of Parent, at least more likely than not to be
sustained and provided further that, (y) in respect to any item or matter
excluded from (i), Parent and HY shall agree as to the reporting of such item.
(iii)    In connection with any Mixed Business Income Tax Return pursuant to
Section 2.1(a), no later than forty-five (45) days prior to the Due Date of each
such Tax Return, Parent shall make available or cause to be made available
drafts of such Tax Return (together with all related work papers) to HY. HY
shall have access to any and all data and information necessary for the
preparation of all such Mixed Business Income Tax Returns and the Parties shall
cooperate fully in the preparation and review of such Tax Returns. Subject to
the preceding sentence, no later than fifteen (15) days after receipt of such
Mixed Business Income Tax Returns, HY shall have a right to object to such Mixed
Business Income Tax Return (or items with respect thereto) by written notice to
Parent; such written notice shall contain such disputed item (or items) and the
basis for its objection. HY shall pay to Parent no later than five (5) days
prior to the Due Date of each such Tax Return the HY Allocable Portion of Taxes
shown as due and payable on such Mixed Business Tax Return (net of any
prepayment made against such amount).

9

--------------------------------------------------------------------------------




(iv)    With respect to a Mixed Business Income Tax Return delivered by Parent
to HY pursuant to Section 2.2(a)(iii), if HY does not object by proper written
notice described in Section 2.2(a)(iii), such Mixed Business Income Tax Return
shall be deemed to have been accepted and agreed upon, and to be final and
conclusive, for purposes of this Section 2.2(a)(iv). If HY does object by proper
written notice described in Section 2.2(a)(iii), Parent and HY shall act in good
faith to resolve any such dispute as promptly as practicable; provided, however,
that, notwithstanding anything to the contrary contained herein, if Parent and
HY have not resolved the disputed item or items by the day five (5) days prior
to the Due Date of such Mixed Business Income Tax Return, such Tax Return shall
be filed as prepared pursuant to this Section 2.2(a) (revised to reflect all
initially disputed items that Parent and HY have agreed upon prior to such
date). In the event that a Mixed Business Income Tax Return is filed that
includes any disputed item for which proper notice was given pursuant to Section
2.2(a)(iii) that was not finally resolved and agreed upon, such disputed item
(or items) shall be resolved in accordance with Section 8.1 (interpreted without
regard to the requirement that the Accounting Firm render a determination no
later than the Due Date of the Tax Return at issue). In the event that the
resolution of such disputed item (or items) in accordance with Section 8.1 with
respect to a Mixed Business Income Tax Return is inconsistent with such Mixed
Business Income Tax Return as filed, Parent (with cooperation from HY, if
necessary) shall, as promptly as practicable, amend such Tax Return to properly
reflect the final resolution of the disputed item (or items). In the event that
the amount of Taxes shown to be due and owing on a Mixed Business Income Tax
Return is adjusted as a result of a resolution pursuant to this Section
2.2(a)(iv), proper adjustment shall be made to the amounts previously paid or
required to be paid in a manner that reflects such resolution.
(b)    Single Business Tax Returns.
(i)    Parent shall prepare and file (or cause a Parent Entity to prepare and
file) any Single Business Tax Return for a Pre-Closing Period or a Straddle
Period required to be filed by Parent or a Parent Entity and shall pay, or cause
such Parent Entity to pay, all Taxes shown to be due and payable on such Tax
Return. For the avoidance of doubt, the Single Business Tax Returns subject to
this Section 2.2(b)(i) shall be set forth on Schedule 2.1(a).
(ii)    HY shall prepare and file (or cause a HY Entity to prepare and file) any
Single Business Tax Return for a Pre-Closing Period or a Straddle Period
required to be filed by HY or a HY Entity and shall pay, or cause such HY Entity
to pay, all Taxes shown to be due and payable on such Tax Return. For the
avoidance of doubt, the Single Business Tax Returns subject to this Section
2.2(b)(ii) shall be set forth on Schedule 2.1(b).
2.3    Post-Closing Income Tax Returns and Non-Income Tax Returns. The Party or
its Subsidiary responsible under applicable Law for filing a Post-Closing Income
Tax Return or a Non-Income Tax Return shall prepare and timely file or cause to
be prepared and timely filed that Tax Return (at that Party’s own cost and
expense) and shall pay all Taxes shown to be due and payable on such
Post-Closing Tax Return or Non-Income Tax Return.
2.4    Timing of Payments to Taxing Authority. All Taxes required to be paid or
caused to be paid by either Parent, a Parent Entity, HY or a HY Entity, as the
case may be, to an

10

--------------------------------------------------------------------------------




applicable Taxing Authority, shall be paid on or before the Due Date for the
payment of such Taxes.
2.5    Expenses. Except as provided otherwise herein, each Party shall bear its
own expenses incurred in connection with this Article 2.
2.6    Coordination with Article 4. This Article 2 shall not apply to any
amended Tax Returns, such amended Tax Returns being governed by Article 4.
ARTICLE 3
PAYMENT OF TAXES AND INDEMNIFICATION
3.1    Payment and Indemnification by Parent. Parent shall pay, and shall
indemnify and hold the HY Indemnified Parties harmless from and against, without
duplication, (i) all Parent Taxes, (ii) all Taxes incurred by HY or any HY
Entity by reason of the breach by Parent of any of its representations,
warranties or covenants hereunder, and (iii) any costs and expenses related to
the foregoing (including reasonable attorneys’ fees and expenses).
3.2    Payment and Indemnification by HY. HY shall pay, and shall indemnify and
hold the Parent Indemnified Parties harmless from and against, without
duplication, (i) all HY Taxes, (ii) all Taxes incurred by Parent or any Parent
Entity by reason of the breach by HY of any of its representations, warranties
or covenants hereunder, and (iii) any costs and expenses related to the
foregoing (including reasonable attorneys’ fees and expenses).
3.3    Timing of Tax Payments. Unless otherwise provided in this Agreement, in
the event that an Indemnifying Party is required to make a payment to an
Indemnified Party pursuant to this Agreement, the Indemnified Party shall
deliver written notice of the payments to the Indemnifying Party, including
proof of payment to the Taxing Authority, in accordance with Section 8.18 on the
last day of the calendar quarter in which the obligation giving rise to the
indemnification payment must be satisfied, and the Indemnifying Party shall be
required to make payment to the Indemnified Party within ten (10) days after
notice of such payment is delivered to the Indemnifying Party.
3.4    Characterization of and Adjustments to Payments.
(a)    For all Tax purposes, Parent and HY agree to treat (i) any payment
required by this Agreement (other than payments of expenses, interest pursuant
to Section 8.3, and any item described in (ii) below) as a payment of an assumed
or retained liability, as the case may be, or as either a contribution by Parent
to HY or a distribution by HY to Parent, as the case may be, occurring
immediately prior to the Distribution Date and (ii) any payment (x) of Taxes to
or Refunds received from a Taxing Authority which either gives rise to a tax
deduction or taxable income, or (y) of interest, as tax deductible, or
includible in, taxable income, as the case may be, to the Party entitled under
this Agreement to retain such payment or required under this Agreement to make
such payment, in either case, except as otherwise required by applicable Law.

11

--------------------------------------------------------------------------------




(b)    Any indemnity payment under this Article 3 or the Separation Agreement
shall be increased to take into account any inclusion in income of the
Indemnified Party arising from the receipt of such indemnity payment and shall
be decreased to take into account any reduction in income of the Indemnified
Party arising from the payment by the Indemnified Party of such indemnified
liability. For purposes hereof, any inclusion or reduction shall be determined
(i) using the highest applicable marginal U.S. federal corporate income tax rate
in effect at the time of the determination (and excluding any state income tax
effect of such inclusion or reduction) and (ii) assuming that the Indemnified
Party will be liable for Taxes at such rate, has sufficient taxable income to
use any tax deduction, and has no Tax Attributes at the time of the
determination.
ARTICLE 4
REFUNDS, CARRYBACKS, AMENDMENTS AND TAX ATTRIBUTES
4.1    Refunds.
(a)    Except as provided in Section 4.2, Parent shall be entitled to all
Refunds of Taxes for which Parent is or may be liable pursuant to Article 3, and
HY shall be entitled to all Refunds of Taxes for which HY is or may be liable
pursuant to Article 3. A Party receiving a Refund to which the other Party is
entitled pursuant to this Agreement shall pay the amount to which such other
Party is entitled within ten (10) days after the receipt of the Refund.
(b)    Notwithstanding Section 4.1(a), to the extent that a Party applies or
causes to be applied an overpayment of Taxes as a credit toward or a reduction
in Taxes otherwise payable (or a Taxing Authority requires such application in
lieu of a Refund) and such overpayment of Taxes, if received as a Refund, would
have been payable by such Party to the other Party pursuant to this Section 4.1,
such Party shall pay such amount to the other Party no later than the Due Date
of the Tax Return for which such overpayment is applied to reduce Taxes
otherwise payable.
(c)    In the event of an Adjustment relating to Taxes for which one Party is or
may be liable pursuant to Article 3 which would have given rise to a Refund but
for an offset against the Taxes for which the other Party is or may be liable
pursuant to Article 3 (the “Benefited Party”), then the Benefited Party shall
pay to the other Party, within ten (10) days of the Final Determination of such
Adjustment an amount equal to the lesser of (i) the amount of such hypothetical
Refund or (ii) the amount of such reduction in the Taxes of the Benefited Party,
in each case plus interest at the rate set forth in Section 6621(a)(1) of the
Code on such amount for the period from the filing date of the Tax Return that
would have given rise to such Refund to the payment date to the other Party.
(d)    To the extent that the amount of any Refund under this Section 4.1 is
later reduced by a Taxing Authority or as the result of a Tax Proceeding, such
reduction shall be allocated to the Party that was entitled to such Refund
pursuant to this Section 4.1 and an appropriate adjusting payment shall be made
by such Party to the other Party if the other Party originally paid the Refund
to such Party. For the avoidance of doubt, this Section 4.1(d) is intended to
make whole the other Party that was not entitled to the Refund.

12

--------------------------------------------------------------------------------




4.2    Carrybacks.
(a)    Each Party shall be permitted (but not required) to carry back (or to
cause its Subsidiaries to carry back) a loss, credit, or other Tax Attribute
realized in a Post-Closing Period or a Straddle Period to a Pre-Closing Period
or a Straddle Period; provided, however, that if such carryback would reasonably
be expected to adversely impact the other Party (including through an increase
in Taxes or a loss or reduction in the utilization of a loss, credit, or other
Tax Attribute regardless of whether or when such loss, credit, or other Tax
Attribute otherwise would have been used), such carryback shall not be permitted
without first obtaining the prior written consent of such other Party, which
consent shall not be unreasonably withheld or delayed.
(b)    
(i)    Subject to Sections 4.2(c) and 4.2(d), in the event that any member of
the HY Group chooses to (or is required to under applicable Law), and is
permitted to under Section 4.2(a), carry back a loss, credit, or other Tax
Attribute, Parent shall cooperate with HY and such member in seeking from the
appropriate Taxing Authority any Refund that reasonably would result from a
permitted carryback (including by filing an amended Tax Return) at HY’s cost and
expense. HY (or such member) shall be entitled to any Refund realized by any
member of the Parent Group or HY Group as a result of the carryback reduced by
the value of any additional Tax Attributes allocable to any member of the HY
Group as a result of the carryback. For purposes of the preceding sentence, the
value of additional Tax Attributes shall be computed by assuming that they can
be immediately and fully utilized by the HY Group
(ii)    Subject to Sections 4.2(c) and 4.2(d), in the event that any member of
the Parent Group chooses to (or is required to under applicable Law), and is
permitted to under Section 4.2(a), carry back a loss, credit, or other Tax
Attribute, HY shall cooperate with Parent and such member in seeking from the
appropriate Taxing Authority any Refund that reasonably would result from a
permitted carryback (including by filing an amended Tax Return) at Parent’s cost
and expense. Parent shall be entitled to any Refund realized by any member of
the HY Group or Parent Group as a result of the carryback reduced by the value
of any additional Tax Attributes allocable to any member of the Parent Group as
a result of the carryback. For purposes of the preceding sentence, the value of
additional Tax Attributes shall be computed by assuming that they can be
immediately and fully utilized by the Parent Group.
(c)    Except as otherwise provided by applicable Law, if any loss, credit or
other Tax Attribute of the Parent Business and the Lift Truck Business both
would be eligible to be carried back or carried forward to the same Pre-Closing
Period (had such carryback been the only carryback to such taxable period) (such
amount for each of Parent Business and the Lift Truck Business separately
referred to as the “Carryback Amount” and the sum of both amounts returned to as
the “Aggregate Carryback Amount”), any Refund resulting therefrom shall be
allocated between Parent and HY proportionately based on the ratio of the Parent
Business Carryback Amount to the Aggregate Carryback Amount and the Lift Truck
Business Carryback Amount to the Aggregate Carryback Amount, respectively, would
have been entitled had such carryback been the only carryback to such taxable
period. Appropriate adjustments to the allocation of any Refund under the
preceding sentence shall be made if the carryback results in

13

--------------------------------------------------------------------------------




any additional Tax Attributes being allocated to the Parent Group or the HY
Group (for example, under the regulations applicable to U.S. federal
consolidated income tax returns) to the extent necessary to cause the Parent
Group, on the one hand, and the HY Group, on the other hand, to proportionately
benefit from such carryback.
(d)    To the extent the amount of any Refund under this Section 4.2 is later
reduced by a Tax Authority or a Tax Proceeding, such reduction shall be
allocated to the Party to which such Refund was allocated pursuant to this
Section 4.2.
4.3    Amended Tax Returns.
(a)    Mixed Business Income Tax Returns. Parent shall, in its sole discretion,
be permitted to amend or file, or to cause HY or any HY Entity to amend or file
(and HY shall, if Parent so chooses, amend or file or cause the applicable HY
Entity to amend or file), any Mixed Business Income Tax Return for a Pre-Closing
Period or a Straddle Period; provided, however, that unless otherwise required
by a Final Determination, Parent shall not be permitted to so amend or file any
such Mixed Business Income Tax Return to the extent that any such amendment or
filing (i) would reasonably be expected to materially adversely impact HY
(including through an increase in Taxes or a loss or reduction of a Tax
Attribute regardless of whether or when such Tax Attribute otherwise would have
been used), (ii) would be inconsistent with Past Practice, or (iii) would be
inconsistent with the Opinion or Tax Representation Letter, in each case without
the prior written consent of HY, which consent shall not be unreasonably
withheld or delayed. If requested in writing by HY at least sixty (60) days
prior to the expiration of the applicable statute of limitations, Parent shall
amend or file any Mixed Business Income Tax Return for a Pre-Closing Period or a
Straddle Period to reflect changes proposed by HY; provided, however, that HY
shall reimburse Parent for all reasonable out-of-pocket costs and expenses
incurred by Parent in amending or filing such Mixed Business Income Tax Return;
provided, further, that unless otherwise required by a Final Determination,
Parent shall not be required to so amend or file any such Mixed Business Income
Tax Return to the extent that any such amendment or filing (i) would reasonably
be expected to materially adversely impact Parent (including through an increase
in Taxes or a loss or reduction of a Tax Attribute regardless of whether or when
such Tax Attribute otherwise would have been used), (ii) would be inconsistent
with Past Practice, or (iii) would be inconsistent with the Opinion or Tax
Representation Letter.
(b)    Non-Income Tax Returns and Single Business Tax Returns.
(i)    Parent. Parent shall, in its sole discretion, be permitted to amend or
file (or cause or permit to be amended) any Non-Income Tax Return or Single
Business Tax Return that was filed by Parent (or any Parent Entity) pursuant to
Section 2.2(b)(i) or Section 2.3 for a Pre-Closing Period or Straddle Period;
provided, however, that if Parent wishes to amend or file any such Tax Return
for which HY may be liable for Taxes pursuant to this Agreement, then, unless
otherwise required by Law or a Final Determination, Parent shall not be
permitted to so amend or file (or cause or permit to be amended or filed) any
such Non-Income Tax Return or Single Business Tax Return, as the case may be, to
the extent that any such amendment (i) would reasonably be expected to impact HY
(through an increase in Taxes or a loss or reduction of a Tax Attribute
regardless of whether or when such Tax Attribute otherwise would have been

14

--------------------------------------------------------------------------------




used), (ii) would be inconsistent with Past Practice, or (iii) would be
inconsistent with the Opinion or Tax Representation Letter, in each case without
the prior written consent of HY, which consent shall not be unreasonably
withheld or delayed.
(ii)    HY. HY shall, in its sole discretion, be permitted to amend or file (or
cause or permit to be amended) any Non-Income Tax Return or Single Business Tax
Return that was filed by HY (or any HY Entity) pursuant to Section 2.2(b)(ii) or
Section 2.3 for a Pre-Closing Period or Straddle Period; provided, however, that
if HY wishes to amend or file any such Tax Return for which Parent may be liable
for Taxes pursuant to this Agreement, then, unless otherwise required by Law or
a Final Determination, HY shall not be permitted to so amend or file (or cause
or permit to be amended or filed) any such Non-Income Tax Return or Single
Business Tax Return, as the case may be, to the extent that any such amendment
(i) would reasonably be expected to impact Parent (through an increase in Taxes
or a loss or reduction of a Tax Attribute regardless of whether or when such Tax
Attribute otherwise would have been used), (ii) would be inconsistent with Past
Practice, or (iii) would be inconsistent with the Opinion or Tax Representation
Letter, in each case without the prior written consent of Parent, which consent
shall not be unreasonably withheld or delayed.
(c)    Post-Closing Income Tax Returns. A Party (or its Subsidiary) that files a
Post-Closing Income Tax Return pursuant to Section 2.3 shall be permitted to
amend such Post-Closing Income Tax Return without the consent of the other
Party.
4.4    Tax Attributes.
(a)    Tax Attributes arising in a Pre-Closing Period shall be allocated to the
Parent Group and the HY Group in accordance with the Code and Treasury
Regulations (and any applicable state, local and foreign Law). Parent and HY
shall jointly determine the allocation of such Tax Attributes arising in
Pre-Closing Periods as soon as reasonably practicable following the Distribution
Date, and shall compute all Taxes for Post-Closing Periods consistently with
that determination unless otherwise required by a Final Determination.
(b)    Except as otherwise provided herein, to the extent that the amount of any
Tax Attribute is later reduced or increased by a Taxing Authority or as a result
of a Tax Proceeding, such reduction or increase shall be allocated to the Party
to which such Tax Attribute was allocated pursuant to Section 4.4(a).
ARTICLE 5    

TAX PROCEEDINGS
5.1    Notification of Tax Proceedings. Within ten (10) days after an
Indemnified Party (or its Subsidiary) becomes aware of the commencement of a Tax
Proceeding that may give rise to Taxes for which an Indemnifying Party is
responsible pursuant to Article 3, such Indemnified Party shall provide notice
to the Indemnifying Party of such Tax Proceeding, and thereafter shall promptly
forward or make available to the Indemnifying Party copies of notices and
communications relating to such Tax Proceeding. The failure of the Indemnified
Party to provide

15

--------------------------------------------------------------------------------




notice to the Indemnifying Party of the commencement of any such Tax Proceeding
within such ten (10)-day period or promptly forward any further notices or
communications shall not relieve the Indemnifying Party of any obligation which
it may have to the Indemnified Party under this Agreement except to the extent
that the Indemnifying Party is actually prejudiced by such failure.
5.2    Tax Proceeding Procedures. The Indemnifying Party, in its sole
discretion, and at its own expense, shall be entitled to control, administer,
contest, litigate, compromise and settle any Adjustment proposed, asserted or
assessed pursuant to any Tax Proceeding for which the Indemnifying Party is
responsible pursuant to Article 3 and any such actions taken by the Indemnifying
Party shall be made diligently and in good faith; provided that, the
Indemnifying Party shall keep the Indemnified Party informed in a timely manner
of all actions proposed to be taken by the Indemnifying Party and shall permit
the Indemnified Party to comment in advance on the Indemnifying Party’s oral or
written submissions with respect to such Tax Proceeding; provided further that,
if such Adjustment (or any actions proposed to be taken with respect thereto)
would reasonably be expected to give rise to Taxes in a Post-Closing Period of
the Indemnified Party in an amount of $100,000, determined on an annual basis,
then, the Indemnifying Party shall (a) prepare all correspondence or filings to
be submitted to any Taxing Authority or judicial authority in a manner
consistent with the Tax Return, which is the subject of such Adjustment, as
filed and timely provide the Indemnified Party with copies of any such
correspondence or filings for the Indemnified Party’s prior review and comment,
(b) provide the Indemnified Party with written notice reasonably in advance of,
and the Indemnified Party shall have the right to attend and participate in, any
formally scheduled meetings with any Taxing Authority or hearings or proceedings
before any judicial authority with respect to such Adjustment, (c) not enter
into any settlement with any Taxing Authority with respect to such Adjustment
without the prior written consent of the Indemnified Party, which consent shall
not be unreasonably withheld and (d) not contest such Adjustment before a
judicial authority unless (A) such Adjustment would reasonably be expected to
give rise to Taxes payable by the Indemnifying Party in an amount greater than
$100,000 or (B) the Indemnifying Party has received an opinion of a nationally
recognized law firm that it is more likely than not to prevail on the merits.
5.3    Tax Proceeding Cooperation. The Parties shall act in good faith and use
their reasonable best efforts to cooperate fully with the other Party (and its
Subsidiaries) in connection with such Tax Proceeding and shall provide or cause
their Subsidiaries to provide such information to each other as may be necessary
or useful with respect to such Tax Proceeding in a timely manner, identify and
provide access to potential witnesses, and other persons with knowledge and
other information within its control and reasonably necessary to the resolution
of the Tax Proceeding. The Indemnified Party shall (and shall cause its
Subsidiaries to) execute and deliver to the Indemnifying Party any power of
attorney or other document reasonably requested by the Indemnifying Party in
connection with any Tax Proceeding described in Section 5.1. Any extension of
the statute of limitations for any Taxes or a Tax Return for any Pre-Closing
Period or a Straddle Period shall be made by the Indemnified Party at the
request of the Indemnifying Party.

16

--------------------------------------------------------------------------------




5.4    Correlative Adjustments. If as a result of a Final Determination, a Party
(or its Subsidiary) becomes entitled to an increase of an item of deduction,
loss, or credit (or a reduction of an item of income or gain) that is included
in a Pre-Closing Period or the portion of a Straddle Period ending on the
Distribution Date, and another Party (or its Subsidiary) suffers a correlative
disallowance of an item of deduction, loss, or credit (or an increase of an item
of income or gain) that is included in a Pre-Closing Period or the portion of a
Straddle Period ending on the Distribution Date, the former Party shall pay any
amount it actually realizes as a result of the Tax benefit to the latter Party,
but only to the extent of the latter Party’s detriment. For purposes of this
Section 5.4, the computation of any Tax benefit, on the one hand, and Tax
detriment, on the other hand, shall be made taking into account any increase or
decrease in Tax Attributes allocable to the Parent Group and the HY Group as a
result of the Final Determination described in this Section 5.4.
ARTICLE 6
TAX-FREE STATUS OF THE TRANSACTIONS
6.1    Representations and Warranties.
(a)    HY. HY hereby represents and warrants or covenants and agrees, as
appropriate, that
(i)    it has examined (A) the Opinion, (B) the Tax Representation Letter, and
(C) any other materials delivered or deliverable by Parent or HY in connection
with the rendering by Counsel of the Opinion (all of the foregoing,
collectively, the “Tax Materials”),
(ii)    the facts presented and the representations made therein, to the extent
descriptive of the HY Group (including the business purposes for the Merger, the
Contribution, and the Distribution as described in the Opinion and the other Tax
Materials to the extent that they relate to the HY Group and the plans,
proposals, intentions and policies of the HY Group), are, or will be from the
time presented or made through and including the Distribution Date and
thereafter as relevant, true, correct and complete in all respects,
(iii)    it knows of no fact (after due inquiry) that may negate the Tax-Free
Status of the Transactions, and
(iv)    neither it, nor any of its Subsidiaries, has any plan or intent to take
any action which is inconsistent with any statements or representations made in
the Tax Materials.
(b)    Parent. Parent hereby represents and warrants or covenants and agrees, as
appropriate, that
(i)    it has examined the Tax Materials,
(ii)    it has delivered complete and accurate copies of the Tax Materials to
HY, and the facts presented and the representations made therein, to the extent
descriptive of

17

--------------------------------------------------------------------------------




the Parent Group (including the business purposes for the Merger, the
Contribution, and the Distribution as described in the Opinion, and the other
Tax Materials to the extent that they relate to the Parent Group and the plans,
proposals, intentions and policies of the Parent Group), are, or will be from
the time presented or made through and including the Distribution Date and
thereafter as relevant, true, correct and complete in all respects,
(iii)    it knows of no fact (after due inquiry) that may negate the Tax-Free
Status of the Transactions, and
(iv)    neither it, nor any of its Subsidiaries, has any plan or intent to take
any action which is inconsistent with any statements or representations made in
the Tax Materials.
6.2    Limits on Proposed Acquisition Transactions and Other Transactions During
Restriction Period.
(a)    During the Restriction Period, Parent and HY:
(i)    shall continue and cause to be continued the active conduct of the Coal
Mining Business and the Lift Truck Business, in each case taking into account
Section 355(b)(3) of the Code and as conducted immediately prior to the
Distribution;
(ii)    shall not voluntarily dissolve, liquidate, or partially liquidate
(including any action that is treated as a liquidation for federal Income Tax
purposes);
(iii)    shall not enter into any Proposed Acquisition Transaction or, approve
any Proposed Acquisition Transaction, or permit any Proposed Acquisition
Transaction to occur;
(iv)    shall not redeem or otherwise repurchase (directly or through an
Affiliate) any stock, or rights to acquire stock, except to the extent such
repurchases satisfy Section 4.05(1)(b) of Revenue Procedure 96-30 as in effect
prior to the amendment of such Revenue Procedure by Revenue Procedure 2003-48
(provided, however, that the fact that any such redemption or repurchase
satisfies Section 4.05(1)(b) of Revenue Procedure 96-30 shall not prevent such
redemption or repurchase from being considered, or taken into account for
purposes of another transaction constituting, a Proposed Acquisition
Transaction, in which case clause (iii) shall apply);
(v)    shall not amend its certificate of incorporation (or other organizational
documents), or take any other action or approve or permit the taking of any
action, whether through a stockholder vote or otherwise, affecting the relative
voting rights of the capital stock (including through the conversion of any
capital stock into another class of capital stock);
(vi)    shall not issue shares of a new class of nonvoting stock;
(vii)    shall not merge or consolidate with any other Person; provided,
however, that if Parent or HY acquires equity of another Person in a transaction
that is not

18

--------------------------------------------------------------------------------




otherwise described in clauses (i) through (vi), (viii), or (ix) of this Section
6.2(a), then the merger or consolidation of such Person with and into Parent or
HY (with Parent or HY surviving), as applicable, shall not constitute a merger
or consolidation described in this clause (vii);
(viii)    shall not sell, transfer, or otherwise dispose of or agree to, sell,
transfer or otherwise dispose of (including in any transaction treated for U.S.
federal Income Tax purposes as a sale, transfer or disposition, and including
any sale, transfer or other disposition to an Subsidiary or otherwise) assets
(including, any shares of capital stock of a Subsidiary) that, in the aggregate,
constitute more than 35% of its consolidated gross or net assets.  The foregoing
sentence shall not apply to (A) sales, transfers, or dispositions of assets in
the Ordinary Course of Business, (B) any cash paid to acquire assets from an
unrelated Person in an arm’s-length transaction, (C) any assets transferred to a
Person that is disregarded as an entity separate from the transferor for U.S.
federal Income Tax purposes or (D) any mandatory or optional repayment (or
pre-payment) of any indebtedness of such company.  The percentages of
consolidated gross and net assets sold, transferred, or otherwise disposed of,
shall be based on the fair market value of the gross or net assets, as the case
may be, of Parent and HY, as applicable, as of the Distribution Date.  For
purposes of this Section 6.2(a)(viii), a merger of Parent or HY with and into
any Person shall constitute a disposition of all of the assets of Parent or HY,
respectively;
(ix)    shall not take any other action or actions (including any action or
transaction that would be reasonably likely to be inconsistent with any
representation made in the Tax Materials) which in the aggregate (and taking
into account any other transactions described in this Section 6.2(a)) would be
reasonably likely to have the effect of causing or permitting one or more
Persons (whether or not acting in concert) to acquire directly or indirectly
stock representing a Fifty-Percent or Greater Interest in Parent or HY or
otherwise jeopardize the Tax-Free Status of the Transactions.
(b)    Notwithstanding the restrictions imposed by Section 6.2(a), during the
Restriction Period, Parent and HY shall be permitted to take such action or one
or more actions set forth in the foregoing clauses (i) through (ix), if, prior
to taking any such actions, the Party taking the action (the “Acting Party”) set
forth in the foregoing clauses (i) through (ix) shall (1) have received a
favorable private letter ruling from the IRS, or a ruling from another
appropriate Taxing Authority that confirms that such action or actions will not
affect the Tax-Free Status of the Transactions, taking into account such actions
and any other relevant transactions in the aggregate (a “Post-Distribution
Ruling”), in form and substance satisfactory to the other Party (the “Non-Acting
Party”), or (2) have received an Unqualified Tax Opinion that confirms that such
action or actions will not affect the Tax-Free Status of the Transactions, or
(3) the Non-Acting Party shall have waived in writing the requirement to obtain
such ruling or opinion.  In determining whether a ruling or opinion is
satisfactory, the Non-Acting Party shall exercise its discretion, in good faith,
solely to preserve the Tax-Free Status of the Transactions and may consider,
among other factors, the appropriateness of any underlying assumptions or
representations used as a basis for the ruling or opinion and the Non-Acting
Party’s views on the substantive merits of such ruling or opinion.  The Acting
Party shall provide a copy of the Post-Distribution Ruling or the Unqualified
Tax Opinion described in this paragraph to the Non-

19

--------------------------------------------------------------------------------




Acting Party as soon as practicable prior to taking or failing to take any
action set forth in the foregoing clause (i) through (ix).  The Acting Party
shall bear all costs and expenses of securing any such Post-Distribution Ruling
or Unqualified Tax Opinion and shall reimburse the Non-Acting Party for all
reasonable out-of-pocket costs and expenses that the Non-Acting Party may incur
in good faith in seeking to obtain or evaluate any such Post-Distribution Ruling
or Unqualified Tax Opinion.
(c)    Certain Issuances of Capital Stock.  If a Party proposes to enter into
any Section 6.2(c) Acquisition Transaction or, to the extent such Party has the
right to prohibit any Section 6.2(c) Acquisition Transaction, proposes to permit
any Section 6.2(c) Acquisition Transaction to occur, in each case, during the
Restriction Period, such Party shall provide the other Party, no later than ten
(10) days following the signing of any written agreement with respect to any
such Section 6.2(c) Acquisition Transaction, with a written description of such
transaction (including the type and amount of such Party’s capital stock to be
issued in such transaction).
6.3    Tax Counsel Advance Conflict Waiver. Unless prohibited by Law or the
ethical rules applicable to attorneys, each of the Parties agrees to waive or to
cause its Affiliates to waive in advance any conflicts that must be waived in
order to permit McDermott Will & Emery LLP or Jones Day to (i) evaluate whether
a Party’s proposed action or actions constitute any of the actions described in
clauses (i) through (ix) in Section 6.2(a) or (ii) issue any Unqualified Tax
Opinion to be obtained by a Party pursuant to this Article 6.
ARTICLE 7
COOPERATION
7.1    General Cooperation.
(a)    The Parties shall each cooperate fully (and each shall cause its
respective Subsidiaries to cooperate fully) with all reasonable requests in
writing (“Information Request”) from another Party hereto, or from an agent,
representative or advisor to such Party, in connection with the preparation and
filing of Tax Returns (including the preparation of Tax Packages), claims for
Refunds, Tax Proceedings, and calculations of amounts required to be paid
pursuant to this Agreement, in each case, related or attributable to or arising
in connection with Taxes of any of the Parties or their respective Subsidiaries
covered by this Agreement and the establishment of any reserve required in
connection with any financial reporting (a “Tax Matter”). Such cooperation shall
include the provision of any information reasonably necessary or helpful in
connection with a Tax Matter (“Information”) and shall include, without
limitation, at each Party’s own cost:
(i)    the provision of any Tax Returns of the Parties and their respective
Subsidiaries, books, records (including information regarding ownership and Tax
basis of property), documentation and other information relating to such Tax
Returns, including accompanying schedules, related work papers, and documents
relating to rulings or other determinations by Taxing Authorities;

20

--------------------------------------------------------------------------------




(ii)    the execution of any document (including any power of attorney) in
connection with any Tax Proceedings of any of the Parties or their respective
Subsidiaries, or the filing of a Tax Return or a Refund claim of the Parties or
any of their respective Subsidiaries;
(iii)    the use of the Party’s reasonable best efforts to obtain any
documentation in connection with a Tax Matter; and
(iv)    the use of the Party’s reasonable best efforts to obtain any Tax Returns
(including accompanying schedules, related work papers, and documents),
documents, books, records or other information in connection with the filing of
any Tax Returns of any of the Parties or their Subsidiaries.
Each Party shall make its employees, advisors, and facilities available, without
charge, on a reasonable and mutually convenient basis in connection with the
foregoing matters.
7.2    Retention of Records. Parent and HY shall retain or cause to be retained
all Tax Returns, schedules and workpapers, and all material records or other
documents relating thereto in their possession, until sixty (60) days after the
expiration of the applicable statute of limitations (including any waivers or
extensions thereof) of the taxable periods to which such Tax Returns and other
documents relate or until the expiration of any additional period that any Party
reasonably requests, in writing, with respect to specific material records or
documents. A Party intending to destroy any material records or documents shall
provide the other Party with reasonable advance notice and the opportunity to
copy or take possession of such records and documents. The Parties hereto will
provide notice to each other in writing of any waivers or extensions of the
applicable statute of limitations that may affect the period for which the
foregoing records or other documents must be retained.
ARTICLE 8
MISCELLANEOUS
8.1    Dispute Resolution.
(a)    Except as otherwise provided herein, in the event of any dispute between
the Parties as to any matter covered by this Agreement, the dispute shall be
governed by the procedures set forth in Section 8.1(b) of this Agreement.
(b)    With respect to any dispute governed by this Section 8.1(b), the Parties
shall appoint a nationally recognized independent public accounting firm (the
“Accounting Firm”) to resolve such dispute. In this regard, the Accounting Firm
shall make determinations with respect to the disputed items based solely on
representations made by Parent and HY and their respective representatives, and
not by independent review, and shall function only as an expert and not as an
arbitrator and shall be required to make a determination in favor of one Party
only. The Parties shall require the Accounting Firm to resolve all disputes no
later than forty-five (45) days after the submission of such dispute to the
Accounting Firm, but in no event later than the Due Date for the payment of
Taxes or the filing of the applicable Tax Return, if applicable, and agree that
all decisions by the Accounting Firm with respect thereto shall be final and
conclusive and binding on the Parties. The Accounting Firm shall resolve all
disputes in a

21

--------------------------------------------------------------------------------




manner consistent with this Agreement and, to the extent not inconsistent with
this Agreement, in a manner consistent with the Past Practices of Parent and its
Subsidiaries, except as otherwise required by applicable Law. The Parties shall
require the Accounting Firm to render all determinations in writing and to set
forth, in reasonable detail, the basis for such determination. The fees and
expenses of the Accounting Firm shall be paid by the non-prevailing Party.
8.2    Tax Sharing Agreements. All Tax sharing, indemnification and similar
agreements, written or unwritten, as between Parent, on the one hand, and HY or
a HY Entity, on the other (other than this Agreement), shall be or shall have
been terminated no later than the effective time of the Distribution and, after
the effective time of the Distribution, none of Parent, HY or a HY Entity shall
have any further rights or obligations under any such Tax sharing,
indemnification or similar agreement.
8.3    Interest on Late Payments. With respect to any payment between the
Parties pursuant to this Agreement not made by the due date set forth in this
Agreement for such payment, the outstanding amount will accrue interest at a
rate per annum equal to the 1-month LIBOR plus 350 basis points.
8.4    Survival of Covenants. Except as otherwise contemplated by this
Agreement, all covenants and agreements of the Parties contained in this
Agreement shall survive the Distribution Date and remain in full force and
effect in accordance with their applicable terms, provided, however, that the
representations and warranties and all indemnification for Taxes shall survive
until ninety (90) days following the expiration of the applicable statute of
limitations (taking into account all extensions thereof), if any, of the Tax
that gave rise to the indemnification, provided, further, that, in the event
that notice for indemnification has been given within the applicable survival
period, such indemnification shall survive until such time as such claim is
finally resolved.
8.5    Termination. Notwithstanding any provision to the contrary, this
Agreement may be terminated at any time prior to the Distribution Date by and in
the sole discretion of Parent without the prior approval of any Person,
including HY. In the event of such termination, this Agreement shall become void
and no Party, or any of its officers and directors shall have any liability to
any Person by reason of this Agreement. After the Distribution Date, this
Agreement may not be terminated except by an agreement in writing signed by each
of the Parties to this Agreement.
8.6    Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties to
this Agreement shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in a mutually
acceptable manner.
8.7    Entire Agreement; Exclusivity. Except as otherwise expressly provided in
this Agreement, this Agreement (including the Schedules thereto) constitutes the
entire agreement of the Parties hereto with respect to the subject matter of
this Agreement and supersedes all prior

22

--------------------------------------------------------------------------------




agreements and undertakings, both written and oral, between or on behalf of the
Parties hereto with respect to the subject matter of this Agreement. Except as
specifically set forth in the Separation Agreement, all matters related to Taxes
or Tax Returns of the Parties and their respective Subsidiaries shall be
governed exclusively by this Agreement. In the event of a conflict between this
Agreement and the Separation Agreement with respect to such matters, this
Agreement shall govern and control.
8.8    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties and their successors and permitted assigns; provided,
however, that the rights and obligations of either Party under this Agreement
shall not be assignable by such Party without the prior written consent of the
other Party. The successors and permitted assigns hereunder shall include any
permitted assignee as well as the successors in interest to such permitted
assignee (whether by merger, liquidation (including successive mergers or
liquidations) or otherwise).
8.9    Third-Party Beneficiaries. Except as provided in Article 3 with respect
to the HY Indemnified Parties and the Parent Indemnified Parties, this Agreement
is for the sole benefit of the Parties to this Agreement and their respective
Subsidiaries and their permitted successors and assigns and nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.
8.10    Specific Performance. Subject to the provisions of Section 8.1, in the
event of any actual or threatened default in, or breach of, any of the terms,
conditions and provisions of this Agreement, the Party who is or is to be
thereby aggrieved shall have the right to specific performance and injunctive or
other equitable relief (on an interim or permanent basis) of its rights under
this Agreement, in addition to any and all other rights and remedies at law or
in equity, and all such rights and remedies shall be cumulative. The Parties
agree that the remedies at law for any breach or threatened breach, including
monetary damages, may be inadequate compensation for any loss and that any
defense in any action for specific performance that a remedy at law would be
adequate is waived. Any requirements for the securing or posting of any bond
with such remedy are waived by the Parties to this Agreement.
8.11    Amendment. No provision of this Agreement may be amended or modified
except by a written instrument signed by the Parties to this Agreement. No
waiver by any Party of any provision of this Agreement shall be effective unless
explicitly set forth in writing and executed by the Party so waiving. The waiver
by any Party of a breach of any provision of this Agreement shall not operate or
be construed as a waiver of any other subsequent breach.
8.12    Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (i) words in the singular shall
be held to include the plural and vice versa and words of one gender shall be
held to include the other gender as the context requires; (ii) references to the
terms Article, Section, paragraph, clause, Exhibit and Schedule are references
to the Articles, Sections, paragraphs, clauses, exhibits and schedules of this
Agreement unless otherwise specified; (iii) the terms “hereof,” “herein,”
“hereby,” “hereto,” and derivative or similar words refer to this entire
Agreement, including the Schedules and Exhibits

23

--------------------------------------------------------------------------------




hereto; (iv) references to “$” shall mean U.S. dollars; (v) the word “including”
and words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified; (vi) the word “or” shall not be
exclusive; (vii) references to “written” or “in writing” include in electronic
form; (viii) provisions shall apply, when appropriate, to successive events and
transactions; (ix) the table of contents and headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement; (x) Parent and HY have each
participated in the negotiation and drafting of this Agreement and if an
ambiguity or question of interpretation should arise, this Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or burdening either Party by virtue of the
authorship of any of the provisions in this Agreement or any interim drafts of
this Agreement; and (xi) a reference to any Person includes such Person’s
successors and permitted assigns.
8.13    Counterparts. This Agreement may be executed in one or more counterparts
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
portable document format (PDF) shall be as effective as delivery of a manually
executed counterpart of any such Agreement. 
8.14    Coordination with the Separation Agreement. To the extent any covenants
or agreements between the Parties with respect to employee withholding Taxes are
set forth in the Separation Agreement, such Taxes shall be governed exclusively
by the Separation Agreement and not by this Agreement.
8.15    Effective Date. This Agreement shall become effective only upon the
occurrence of the Distribution.
8.16    Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the Laws of the State of Delaware irrespective of
the choice of Laws principles of the State of Delaware.
8.17    Force Majeure. No party hereto (or any Person acting on its behalf)
shall have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure. A Party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event, (i) notify the other Party of the nature
and extent of any such Force Majeure condition and (ii) use commercially
reasonable efforts to remove any such causes and resume performance under this
Agreement as soon as feasible.
8.18    Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be given or made (and shall
be deemed to have been duly given or made upon receipt) by delivery in person,
by overnight courier service, by facsimile with receipt confirmed, by electronic
mail with receipt confirmed or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the following

24

--------------------------------------------------------------------------------




addresses (or at such other address for a Party as shall be specified in a
notice given in accordance with this Section 8.18):
If to Parent, to:
NACCO Industries, Inc.
5875 Landerbrook Dr., Suite 200
Cleveland, OH 44124
Attention:    Frank Brown
        
EMail:    Brown@naccoind.com


if to HY:
Hyster-Yale Materials Handling, Inc.
5875 Landerbrook Dr., Suite 300
Cleveland, OH 44124
Attention:    Greg Breier
        
EMail:    Greg.Breier@nmhg.com


8.19    No Circumvention. Each Party agrees not to directly or indirectly take
any actions, act in concert with any Person who takes any action, or cause or
allow any of its Subsidiaries to take any actions (including the failure to take
any reasonable action) such that the resulting effect is to materially undermine
the effectiveness of any of the provisions of this Agreement (including
adversely affecting the rights or ability of any Party to successfully pursue
indemnification or payment pursuant to the provisions of this Agreement).
8.20    No Duplication; No Double Recovery. Nothing in this Agreement is
intended to confer or impose upon any Party a duplicative right, entitlement,
obligation, or recovery with respect to any matter arising out of the same facts
and circumstances.
[The remainder of this page is intentionally left blank.]

25

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.


NACCO Industries, Inc.
Hyster-Yale Materials Handling, Inc.
 
 
Name: /s/ Charles A. Bittenbender
Name: /s/ Suzanne S. Taylor
Title: Vice President
Title: Associate General Counsel and Assistant Secretary




26

--------------------------------------------------------------------------------




Schedule 2.1(a) Parent Income Tax Returns
All Pre-Closing Period or Straddle Period U.S. federal Income Tax Returns of
Parent and its subsidiaries.
All U.S. state Income Tax Returns and non-U.S. Income Tax Returns required to be
filed by Parent or any Parent Entity.

27

--------------------------------------------------------------------------------




Schedule 2.1(b) HY Income Tax Returns
All U.S. state Income Tax Returns and non-U.S. Income Tax Returns required to be
filed by HY or any HY Entity.

28